Citation Nr: 1138910	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-11 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include as due to biochemical exposure.

2.  Entitlement to service connection for a heart disorder, to include due to biochemical exposure.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty training (ADT) with the Army National Guard from January 1982 to August 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In November 2009, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO.  A copy of the transcript of that hearing is of record.  The Veteran's claims were remanded by the Board in February 2010 for additional development.


FINDINGS OF FACT

1.  In a February 2004 decision, the RO denied service connection for an acquired psychiatric disorder.  The Veteran did not appeal that decision.  

2.  Evidence submitted since the RO's February 2004 decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim, and therefore does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for an acquired psychiatric disorder.

3.  A heart disorder was not manifest during service, was not present to a compensable degree within one year of separation, and any current heart disorder is not attributable to service.



CONCLUSIONS OF LAW

1.  The RO's February 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been received since the RO's February 2004 rating decision; thus, the claim for service connection for an acquired psychiatric disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002), 38 C.F.R. § 3.156 (2011).

3.  A heart disorder was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in her possession that pertains to the claim.  The Board notes that 38 C.F.R. § 3.159 was recently revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Id. at 486.

In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A letter dated in August 2007, prior to the initial adjudication of her claim, informed the Veteran of the information necessary to substantiate her claim service connection.  She was also informed of the evidence VA would seek on her behalf and the evidence she was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  

Since the Board has concluded that the preponderance of the evidence is against the claim of service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) addressed directives consistent with the VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  

In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish her entitlement to the underlying claim for the benefit sought by the claimant.

In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  

Regarding the Veteran's psychiatric claim, the Veteran was provided adequate, specific notice of what constitutes material evidence in the case at hand in August 2007, which met the directives of Kent.

Following the February 2010 Board remand, additional post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  Social Security Administration (SSA) records are also associated with the claims file.  Thus, the Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  See Quartuccio.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, the Board finds that a VA examination is not necessary to determine whether a currently-diagnosed cardiac disorder, to include hypertension, is related to her period of ADT, as the standards of the Court's recent decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id at 81.

However, and as explained in greater detail below, the Veteran has presented no competent medical evidence of an etiological nexus between any currently-diagnosed cardiac disorder and her period of ADT, nor does the record contain evidence of an inservice diagnosis of any cardiac disorder.  In light of these findings, the second and third prongs of McLendon has not been met.  Therefore, a medical nexus opinion, under the circumstances presented in this case, is not warranted.  Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA or the Court.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. New and Material Evidence

In a June 2002 decision, the RO denied the Veteran's claim for entitlement to service connection for a acquired psychiatric disorder.  The Veteran's claim was denied because there was no evidence of an acquired psychiatric disorder during service, or medical evidence of a link between a current diagnosis and her period of ADT.  In February 2004, the RO upheld its prior denial, finding that new and material evidence had not been received to reopen the Veteran's claim.  The Veteran did not appeal that decision.  Therefore, the RO's February 2004 rating decision is final.  38 U.S.C.A. § 7105.

The Board notes that prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  With chronic diseases shown in service, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected.  See 38 C.F.R. § 3.303(b) (2010).  In addition, certain chronic diseases, such as psychoses, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Since the prior final decision, evidence has been added to the claims file.  The new evidence consists of a Board hearing transcript, multiple statements from the Veteran in support of her claim, as well as voluminous private treatment records.  In a lengthy statement received in May 2009, the Veteran detailed several instances of hardship, however the statement does not provide probative evidence of an inservice incurrence of a psychiatric disability.

During the Veteran's November 2009 Board hearing, she testified that, prior to her experience with the gas chamber, she never suffered from psychiatric symptoms.  Ever since, she has stated that she has been depressed.

As to her private treatment reports, the claims file now contains records from several providers.  Following a review of all new treatment records, the Board notes that the diagnoses of schizophrenia, paranoid type, and bipolar disorder, severe with psychotic features, have been repeatedly confirmed.  A June 1998 report diagnosed the Veteran with posttraumatic stress disorder (PTSD).  An August 2009 evaluation diagnosed the Veteran with a psychosocial/environmental problem.  However, the vast majority of these reports discussed the Veteran's ongoing symptomatology, and none addressed whether any currently-diagnosed disorder had its onset in service, within one year following service, or that any current disorder was etiologically-related to service.

As such, while the additional evidence of record new, none of the evidence presented since the date of the prior, final denial is material, as there is no competent medical evidence of record to establish an inservice diagnosis of a chronic acquired psychiatric disorder, nor any competent medical evidence that links a currently-diagnosed disorder to the Veteran's period of ADT.  Therefore, the new evidence does not cure either prior evidentiary defect.

New and material evidence has not been received since the RO's February 2004 decision; thus, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


III.  Service Connection

As noted in the February 2010 Board remand, the Veteran claims that she has a cardiac disorder which is related to her period of ADT.  Specifically, the Veteran stated that, during basic training, she was ordered to enter a gas chamber, was subjected to chemical nerve gas three times, and that she has had a heart problem ever since.  See Statement, August 29, 2007.

The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  With chronic diseases shown in service, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected.  See 38 C.F.R. § 3.303(b) (2011).  In addition, certain chronic diseases, such as cardiovascular disease, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

For VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 millimeter (mm.) or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2011).

Turning to the Veteran's period of ADT, the Veteran's service treatment records are silent for complaints, treatment, or diagnosis of any cardiac disorder, to include hypertension.  Prior to ADT, the Veteran reported in a September 1981 Report of Medical History that she was treated for an irregular heartbeat in 1980.  However, the Veteran checked "No" to "Heart trouble" at that time.  The examiner noted that the Veteran's heart skipped, but stated that there was no disease present.  The examiner further noted that the Veteran's heart was "Normal," and no disorder was diagnosed.  Following an examination in August 1986, several years following her period of ADT, her heart was once again "Normal," and the Veteran reported that she was in good health, checking "No" to "Heart trouble or murmur."  Blood pressure readings were 100/80 in September 1981, and 104/60 in August 1986.  There was no indication of exposure to any biochemical, to include nerve gas.

Post-service, the Veteran's blood pressure reading was 138/84 in May 1994.  A private report dated August 13, 2007, noted the Veteran's report of heart palpitations since her period of active service.  She stated that she was exposed to nerve gas in the military, and complained of symptoms such has a racing heart beat and shortness of breath.  After wearing a Holtor monitor for 24 hours, no significant tachy dysrhythmias were demonstrated.  A diagnosis of hypertension was noted, with a reading of 116/80 at that time.  Following an echocardiogram later that month, all four valves were structurally normal with physiologic mitral and tricuspid regurgitation.  The left ventricular cavity size was normal, with normal wall thickness and motion, with an ejection fraction of 55 percent.  Left atrial size was normal, as was the right ventricle and right atrium.  The test was "essentially normal."  The Veteran was diagnosed with asymptomatic bradycardia in September 2007.  There were no significant bradycardic episodes while she was monitored, and she did not report problems at that time.  

While medical evidence of record dated after the Veteran was discharged from service demonstrates current diagnoses for cardiac disorders, this evidence fails to provide any nexus between a current diagnosis and the Veteran's period of active duty.  The record simply lacks any competent medical opinion demonstrating any etiologic connection between the Veteran's claimed disorders and her period of ADT, and no disorder has been linked to exposure to biochemicals or nerve gas. 

During the Veteran's November 2009 Board hearing, she testified that, prior to basic training, she never suffered from psychiatric symptoms.  She stated that she experienced heart palpitations following her inservice gas mask exercise.

As to the assertions of the Veteran that her current cardiac disorder had its onset during active service, and that she has experienced shoulder pain since separation from active duty, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence. First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record.  See Robinson v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. March 3, 2009); 2009 WL 524737 (C.A. Fed.) (non-precedential) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited for any persuasiveness or reasoning it contains).

Here, the Veteran is competent to report in-service cardiac symptoms, such as palpitations, as well as symptoms of hypertension from her period of service to the present.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, these statements must be weighed against the other evidence of record, including the lack of any objective evidence of treatment pertaining to her cardiac diagnosis for more than a decade after service.  In addition, while the Veteran has been diagnosed with hypertension, the absence of any clinical evidence for years after service weighs against a finding that the Veteran's current disability were present in service or to a compensable degree within the one year period immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition).  The Board finds the credibility of the Veteran's statements that she suffered from hypertension since service to be lessened when considered with the record as a whole.  

Further, the Board notes that the Veteran has been not shown to be competent to determine the etiology of her current disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

In sum, the competent evidence does not establish that any currently-diagnosed cardiac disorder had its onset in service, to a compensable degree within one year following separation, or is etiologically-related to service.  The earliest record of cardiac symptoms within the record occurred in 1994, more than a decade after period of ADT, when the Veteran was diagnosed with hypertension.  Hypertension was not diagnosed during the Veteran's period of ADT, and her service treatment records are negative for any cardiac symptomatology.  Moreover, the most probative medical evidence of record does not establish an etiological nexus between her currently-diagnosed hypertension and her period of ADT.  As there is no competent medical evidence linking the Veteran's current cardiac diagnoses to her period of active duty, the Veteran's claim for service connection for a cardiac disorder must be denied.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the preponderance is against the Veteran's claim, and it must be denied.



ORDER

The application to reopen the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include as due to biochemical exposure, is denied.

Entitlement to service connection for a heart disorder, to include as due to biochemical exposure, is denied.



____________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


